                                                                                E-FILED
                                                Friday, 20 December, 2019 02:01:53 PM
                                                           Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                  THE CENTRAL DISTRICT OF ILLINOIS

  WILLIAM KENT DEAN,            )
                                )
     Plaintiff,                 )
                                )
     v.                         )
                                )                17-CV-3112
  WEXFORD HEALTH                )
  SOURCES,                      )
  INC., et al.,                 )
                                )
     Defendants.                )

                               OPINION

  SUE E. MYERSCOUGH, U.S. DISTRICT JUDGE.

    During the trial, the Court granted in part and denied in part

the Wexford Defendants’ motion in limine to bar the admission of

court-appointed expert reports from a Northern District of Illinois

case, Lippert v. Godinez, 10-cv-4603. Lippert is a class action

challenging the delivery of healthcare to Illinois Department of

Corrections inmates.

    The Court allowed the admission of limited portions of the

expert reports for purposes of notice but not for the truth of the

matters asserted therein. A limiting instruction was read to the jury

explaining that Defendants disputed the reports and that the


                              Page 1 of 4
reports should be considered only as to notice. This order explains

in more detail the Court’s analysis in reaching that conclusion.

     The first court-appointed expert report in Lippert found

“breakdowns in almost every area, starting with delays in

identification of the need for the offsite services, delays in obtaining

an authorization number, delays in being able to schedule an

appointment timely, delays in obtaining offsite paperwork and

delays or the absence of any follow-up visit with the patient.”

(Plaintiff’s trial exhibit PTX194-0029.) The second court-appointed

expert report in Lippert found “no improvement since the First

Court Expert’s report. Our opinion is that the specialty care

process of collegial review is a patient safety hazard and should be

abandoned until such time that patient safety is ensured.”

(Plaintiff’s trial exhibit PTX193-0064). The second report, though

authored after the events in this case, in part covered the relevant

time here.

    Defendants are correct that several district courts have ruled

that these reports are inadmissible hearsay when offered for the

truth of the matters asserted therein. The Seventh Circuit has



                               Page 2 of 4
agreed. Wilson v. Wexford Health Sources, Inc., 932 F.3d 513, 522-

23 (7th Cir. 2019)(collecting cases).

     However, these cases do not address whether the reports are

admissible for a nonhearsay purpose. The Court agrees with

Plaintiff that the reports are admissible for a nonhearsay purpose:

to show notice to Defendants (particularly, to Wexford) that court-

appointed experts had reported systemic problems with the process

for obtaining offsite diagnostic tests and offsite care, the same

issues in this case. See Daniel v. Cook County, 833 F.3d 728, 743

(7th Cir. 2016)(monitor’s report not admissible for truth of the

matter but might be admissible to show notice); Saccameno v.

Ocwen Loan Servicing, LLC, 372 F.Supp.3d 609, 647 (N.D. Ill.

2019)(consent decrees admissible for purpose of notice; jury

instructed that evidence admitted not for the truth but for notice

that issues were brought to parties’ attention). The reports are

relevant as to notice, and notice is relevant to the deliberate

indifference inquiry on the Eighth Amendment claim. Admission of

the reports for notice purposes only was not unfairly prejudicial—

Defendants were free to and did offer evidence disputing the reports’

conclusions, and the jury was instructed to consider the reports
                               Page 3 of 4
only as to notice of the reports’ findings, not for the truth of those

findings.

FOR THE COURT:        s/Sue E. Myerscough
                      SUE E. MYERSCOUGH
                      UNITED STATES DISTRICT JUDGE




                               Page 4 of 4
